Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 5, 2020

                                           No. 04-20-00299-CR

                                      IN RE Henry T. GARLAND

                                    Original Mandamus Proceeding 1

                                                  ORDER

        On May 29, 2020, relator filed a petition for writ of mandamus complaining no action has
been taken on four applications for writ of habeas corpus pending before the trial court since May
of 2018. On July 6, 2020, the trial court denied each of the applications. Because relator has now
received a ruling on his four applications, we dismiss the petition as moot. See TEX. R. APP. P.
52.8(a).

        It is so ORDERED on August 5, 2020.



                                                                    _____________________________
                                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause Nos. 789989, 789991, 792091, and 792093, styled State of Texas v. Henry T.
Garland, pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable Gloria Saldana presiding.